DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 7/1/2020 and 1/14/2021 have been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (U.S. 2018/0328491).
Taylor discloses a fluorine resin molded body (20, made of TPFE, see para. 41) employed in a fluid device (used between flanges of flow conduit sections, see abstract and para. 40) and comprising a ring-shaped seal section (fig. 2, para. 40), the seal section being configured from a projection (34) and a 
Regarding claim 2, Taylor further discloses wherein a cross-sectional shape of the projection is an isosceles triangle including two vertices in the backup section, and an angle at a vertex separated from the backup section is 90-120 degrees (see fig. 3, showing the angle to be approximately 90 degrees, see also para. 46 describing the angle as being about 90 or between 60 and 120).
Regarding claim 3, Taylor further discloses wherein in the backup section, groove sections are formed on both sides of the projection adjacently to the projection (see fig. 3).
Regarding claim 4, Taylor further discloses wherein the projection is provided in plurality, and the projections are provided on both of upper and lower sides of the backup section (see fig. 3, at 34 and 40).
Regarding claim 6, Taylor further discloses wherein a width of the backup section is 15-25% of a height of the seal section (any width of the backup section that falls within being 15-25% of a height of the seal section, as a specifically defined width to a specifically defined height is not presently claimed).
Regarding claim 7, Taylor further discloses wherein the projection is configured from a plurality of projections disposed aligned with each other (see fig. 3).
Regarding claim 8, Taylor further discloses wherein an interval of the plurality of projections is 15-25 % of a height of the seal section (any interval of the plurality of projections that falls within being 15-25% of a height of the seal section, as a specifically defined spacing or interval to a specifically defined height is not presently claimed).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Taylor discloses the claimed invention and further discloses the seal section being compressed when installed (see fig. 5 and also para. 51 describing the compressing of the seal).
Taylor does not appear to explicitly disclose wherein a crushing rate (as specially defined in page 8, lines 14-21 of the applicant’s specification) of the seal section when the fluorine resin molded body is installed in the fluid device is 1-3%.
However, as Taylor describes the desirability of the seal to be compressed to at least some degree, it would have been obvious to one having ordinary skill in the art before the effective filing date .

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizawa et al. (U.S. 6,264,206) in view of Taylor.
Hashizawa discloses a molded body (12) employed in a fluid device (the device that is desired to be sealed, see col. 2, ll. 25-28) and comprising a shaped seal section (figs. 1a-3b), the seal section being configured from a projection (at the area of 28) and a backup section (near 24 in figs. 1a-3b) that are aligned in a direction in which the seal section receives a compressive load when the molded body is installed in the fluid device (col. 2, ll. 42-48).
Although Hashizawa implies that the seal is ring-shaped based off the prior art figure 4, Hashizawa does not appear to explicitly disclose the molded body being ring-shaped or made of fluorine resin.
Taylor teaches it was known in the art to have a molded-body ring-shaped seal member made of fluorine resin (fig. 2, para. 40 describing the gasket being ring-shaped and also para. 41 describing the material as being PTFE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Hashizawa such that it is a ring-shaped member made of fluorine resin as taught by Taylor as Hashizawa desires the sealing member to be used to provide waterproof connections (col. 2, ll. 24-28) and Taylor teaches that a ring-shaped sealing 
Regarding claim 2, Hashizawa as modified discloses the claimed invention but does not appear to disclose wherein a cross-sectional shape of the projection is an isosceles triangle including two vertices in the backup section, and an angle at a vertex separated from the backup section is 90-120 degrees.
Taylor further teaches it was known in the art to have a seal with a cross-sectional shape of the projection being an isosceles triangle including two vertices in the backup section, and an angle at a vertex separated from the backup section is 90-120 degrees (see fig. 3, showing the angle to be approximately 90 degrees, see also para. 46 describing the angle as being about 90 or between 60 and 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashizawa by having the projection be an isosceles triangle including two vertices in the backup section and an angle of the vertex separated from the backup section by 90-120 degrees instead of the arc shaped ends as taught by Taylor in order to have a more pointed ends where the seal contacts the surfaces to be  sealed to increase the sealing force and better prevent leakage and especially as Otsuka et al. (U.S. 2011/0291364) evidences that arc shaped ends of a seal and pointed ends of a seal are interchangeable and known functional equivalents (see element 12 in fig. 2 and also element 12 in figs. 4A-4E).
Regarding claim 3, Hashizawa as modified further discloses wherein in the backup section, groove sections are formed on both sides of the projection adjacently to the projection (see figs. 3a-3b and the grooves at 37 and 38 which are formed in the backup section and on either side of the projections at 28 and next to the projection in the horizontal direction).

Regarding claim 5, Hashizawa as modified further discloses wherein recesses are formed on both of left and right sides of the backup section (see 37 and 38 in figs. 3a and 3b).
Regarding claim 6, Hashizawa as modified further discloses wherein a width of the backup section is 15-25% of a height of the seal section (any width of the backup section that falls within being 15-25% of a height of the seal section, as a specifically defined width to a specifically defined height is not presently claimed).
Regarding claim 7, Hashizawa as modified further discloses wherein the projection is configured from a plurality of projections disposed aligned with each other (see figs. 2a-3b).
Regarding claim 8, Hashizawa as modified further discloses wherein an interval of the plurality of projections is 15-25 % of a height of the seal section (any interval of the plurality of projections that falls within being 15-25% of a height of the seal section, as a specifically defined spacing or interval to a specifically defined height is not presently claimed).
Regarding claim 9, Hashizawa as modified discloses the claimed invention and further discloses the seal section being compressed when installed (col. 2, ll. 42-48).
Hashizawa does not appear to explicitly disclose wherein a crushing rate (as specially defined in page 8, lines 14-21 of the applicant’s specification) of the seal section when the fluorine resin molded body is installed in the fluid device is 1-3%.
However, as Hashizawa describes the desirability of the seal to be compressed to at least some degree, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape/size of the seal of Hashizawa such that it has a crushing rate (as specially defined by the applicant on page 8, lines 14-21 of the applicant’s specification to be a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Otsuka et al. (U.S. 2011/0291364) discloses a PTFE ring 12 which is seen to read on some of the claims in a 102 and/or 103 and shows in figures 4A-4E that the contact portions of the seal can be various shapes including pointed and rounded and can also have a plurality of points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753